35 N.Y.2d 987 (1975)
The People of the State of New York, Respondent,
v.
Terry C. Messinger, Appellant.
Court of Appeals of the State of New York.
Submitted January 6, 1975.
Decided January 20, 1975.
W. K. Cuddy, III for appellant.
Gary Lucas, Special District Attorney, for respondent.
Chief Judge BREITEL and Judges JASEN, GABRIELLI, JONES, WACHTLER and FUCHSBERG concur; Judge COOKE taking no part.
*989MEMORANDUM.
The order of the Appellate Division should be affirmed.
The 1970 amendment of section 1192 of the Vehicle and Traffic Law on which appellant relies as superseding section 55.10 (subd. 1, par. [b]) and section 70.00 (subd. 2, par. [e]) of the Penal Law, constituted only an editorial rearrangement and clarification of substantive provisions which had been in the statute continuously since 1929 and during a period prior to that. Thus, while it may be said that there is here a piece of legislative incongruity, there is not presented an occasion for the application of the canon of construction that the Legislature by the adoption of a later, more specific provision may be presumed to have intended to modify or repeal an earlier, more general provision of another statute. Nor is there anything in the legislative history from which any such intention may be inferred in this instance. Indeed, the available evidence is to the contrary (see Memorandum of the Governor on approving L. 1970, ch. 275, 2 McKinney's Session Laws, 1970, p. 3085; cf. General Construction Law, § 101). We note that the Appellate Division, Fourth Department, earlier reached the same conclusion as that of the Third Department, which we now affirm. (People v. Bouton, 40 A D 2d 383.)
Order affirmed in a memorandum.